Murdock,/., dissenting: Section 23 (a) (2) allows a deduction for the ordinary and necessary expenses paid during the taxable year for the management, conservation, or maintenance of property held for the production of income. The petitioner had property in the form of money owed to it by Snedeker on which money Snedeker was required to pay interest. That was property held for the production of income. A policy of insurance on the debtor’s life was assigned to the petitioner as collateral security for the debt. The petitioner paid the premiums on those policies during the taxable year. Such payments were ordinary and necessary expenses paid during the taxable year for the management, conservation, or maintenance of property held for the production of income. The situation is not different in principle from fire insurance premiums paid on a policy covering a house owned by the estate on which it is entitled to receive rent from a tenant. Such premiums have always been regarded as ordinary and necessary expenses paid for the management, conservation, or maintenance of such property. Johnson and Tietjens, JJagree with this dissent.